JIM   MA-X-I-OX                     August 8, 1990
AmmxEY        GENERAI.


            Honorable Benjamin Euresti, Jr.   Opinion No. JM-1204
            Cameron County Attorney
            Cameron County Courthouse         Re: Whether an uncompensa-
            974 E. Harrison Street            ted commissioner of a coun-
            Brownsville, Texas   78520        ty housing authority    may
                                              receive    mileage  credits
                                              attributable   to authority
                                              travel    (RQ-1979)

            Dear Mr. Euresti:

                 You ask four questions   regarding the use of airline
            mileage credits accrued by commissioners1 of the Cameron
            County Housing. Authority (hereinafter the authority).   The
            credits are attributable to travel on behalf of and paid for
            by the authority.

                 You first ask whether a commissioner       may use such
            credits for his personal use. Chapter 392 of the Local
            Government   Code governs county housing      authorities  but
            contains no provisions   directly relevant to your    inquiry.
            However,   section 392.035 denies commissioners      any com-
            pensation but entitles them to receive reimbursement       for
            necessary travel expenses. That provision, prior to its
            codification in the Local Government     Code, was strictly
            construed to disallow.payment of a monthly travel allowance.
            Housina Auth. of Harlinaen v. State ex rel Velasauez,      539
            S.W.Zd 911 (Tex. Civ. App. - Corpus Christi 1976, writ ref'd
            n.r.e.). The court emphasized the fact that travel expense
            payments are made from public money and determined that the
            part of the $50 travel allowance over the amount of actual
            travel expenses represented compensation in violation of the
            statute.     BY   extension,   that   opinion    disallows   a
            commissioner from personally    collecting  the compensation



                 1. Although you ask about     "board members," "commis-
            sioners" is the title given in     chapter 392 of the Local
            Government Code.




                                           P. 6375
Honorable Benjamin Euresti, Jr. - Page 2   (JM-1204)




represented by airline mileage credits. Of course, if     the
mileage credits could not be used for public purposes,    use
of them by a housing authority      commissioner would    not
constitute compensation.

     Also, we note that it is the responsibility     of the
authority, not any individual commissioner, to establish  an
accounting system with the airlines or travel agency to
provide for the authority to receive the travel credits  for
future use by the authority. Absent such an arrangement, we
do not think that a court would    find a violation of the
Penal Code.    See aeneru    State Ethics Advisory   Opinion
1984-6 (1984).

     Second, you ask whether the use of the mileage   credits
should be limited to travel on behalf of the authority.    If
the authority  can not arrange to have mileage      discounts
assigned to the credit of the authority, per se, then the
credits assigned to individual commissioners should be used
for authority travel.

     in your third question, you ask whether the housing
authority may request     copies of mileage credit statements
from individuals.     In the same manner that any employer may
require its officers and employees to account for property
belonging to the employer and in the possession         of its
employees, a housing authority may require its officers    and
employees to account for its property that is in the posses-
sion of its officers. See also wina        Auth. of Harlinaen,
Eaxar at 916.
     Finally, you ask whether the authority may sell mileage
credits to the individuals involved. Section 392.056(c)    of
the Local Government Code allows a housing authority to. sell
its personal property.   Thus, we believe that the authority
is authorized to sell mileage credits earned as a result of
authority travel,   subject, of course, to constitutional
requirements that it receive an adequate ouid ore ou 0.  Tex.
Con&. art. III, 5 52.

                       SUMMARY
           A commissioner    of a    county   housing
        authority is not entitled to compensation.
        Therefore, he may not receive airline mileage
        credits earned on the basis of authority
        travel.   A county    housing authority   may
        require that individuals   supply copies of




                               P-   6376
Honorable Benjamin Euresti, Jr. - Page 3    (JM-1204)




       mileage credit statements, where the credits
       are accrued  from travel on behalf of the
       authority. A county housing authority may
       sell its personal property, including airline
       mileage credits.




                                   JIM     MATTOX
                                   Attorney General of Texas


MARYEELIER
First Assistant Attorney General

Lou MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAELBY
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Karen C. Gladney
Assistant Attorney General




                               P. 6377